LEMMON, Judge,
concurs in denial of application for rehearing and assigns reasons.
On application for rehearing plaintiff complains that an award of only $500.00 in attorney’s fees for successful prosecution of an arbitrarily denied claim for workmen’s compensation benefits based on total and permanent disability constitutes an abuse of discretion.
No attorney’s fees were awarded for prosecution of the claim for weekly benefits, since defendant’s denial of that claim was not arbitrary. The $500.00 fee was awarded for successful prosecution of a $1,508.21 claim for those medical expenses which defendant arbitrarily refused to pay.